DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              LOLA HOWELL,
                                Appellant,

                                    v.

         NATIONSTAR MORTGAGE LLC d/b/a MR. COOPER,
                         Appellee.

                              No. 4D20-534

                              [April 8, 2021]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Barry Stone, Judge; L.T. Case No. 19-2025 CACE (11).

   Lola Howell, Lauderdale Lakes, pro se.

  Kathleen D. Kilbride, Sara F. Holladay, and Emily Y. Rottmann of
McGUIREWOODS LLP, Jacksonville, for appellee.

PER CURIAM.

   Affirmed.

CIKLIN, GERBER and FORST, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.